UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2014 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC ("Pearson" or the "Company") Committee Changes Pearson announces that Elizabeth Corley, a non-executive director of the Company, has been appointed as a member of Pearson's nomination committee with effect from 1 May 2014, her date of appointment to the board. The Company also announces three appointments to its reputation and responsibility committee. Vivienne Cox has been formally appointed as chairman of this committee, with Linda Lorimer and Harish Manwani having been appointed as members. This announcement is made in accordance with LR 9.6.11. PEARSON plc  Date:02May 2014 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
